 

Case 20-10343-LSS Doc 4986 Filed 05/25/21 Pagelof5

Honorable Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Justice Silverstein,
This letter is in regard to the BSA Bankruptcy Case currently underway.

Forty three years ago | was a member of the BSA, located in Huntington
WV. | was in the Explorer Scouts which is a branch of the BSA, open to

both male and female. | was elected president of this particular unit and
had a variety of responsibilities, such as conducting meetings, recruiting
new members etc..

Each week our troop would meet at the BSA office located in Huntington.
There were approximately 20 - 25 young people in this particular troop.We
had a variety of sponsors. One being the Naval Reserve Unit in Huntington
and one was a business oriented unit that learned about a variety of
businesses in the area. It was a learning experience for all involved and the
youth were excited that they had this available to them. All in all things
seemed to run smoothly. Or, so | thought.

Now for the difficult part of my story. Attending all meetings was so much
fun the first year in the Explorers. The second year | was just turning 17
years old. | was active in sports, had good grades, and had a boyfriend. |
had what | thought was the beginning of a bright future.

For some reason, the person,our mentor in the Explorer program left and
they brought in a new person. | do remember his name and probably only
     

Case 20-10343-LSS Doc 4986 Filed 05/25/21 Page2of5

half of what happened from this point on. Also, | will refer to the
mentor/perpetrator as He.

lt started out business as usual at the meetings. About a month into the
new mentor arriving things started changing. He asked me to stay past
meeting times and go over some new ideas to recruit new members,
fundraising etc. After this occurred a couple of times my mother asked to
meet this person and talk with him about his past involvement with the BSA
and what brought him to Huntington etc... Basically she interviewed him.
All seemed okay she thought, so the next week he asked her permission to
take me to Ashland Ky. to visit a business that was interested in sponsoring
a troop. It went well.

One evening | needed a ride to a meeting and he offered to pick me up.
My mother said it was okay so he came to our house and we headed for
the meeting. He started asking me questions about my mother and how
close we were and how we got along so well. Of course | answered him
and when it came to him asking me about my boyfriend, he said that boys
his age did not know how to treat a young lady. He said it was stupid to
have a boyfriend at my age. | told him | did not think so and he again said |
should not disrespect him for giving me advice. | should appreciate it.

He then pulled the car over and said he needed to check something. We
were on a dark road and | got nervous and he said it was all okay. Next
thing | knew he grabbed me and threw me in the backseat. | kicked and
screamed trving desperately to get away from him. | tried so hard. He put

   

 
Case 20-10343-LSS Doc 4986 Filed 05/25/21 Page3of5

noticed some blood and asked me if | was a virgin a few minutes ago and |
said yes. He just threw his head back and laughed and laughed like he had

just gained a prize.

   

and told me | needed to enjoy it. At this point a o do was go
home and be with my mother. The madman told me to get up and clean
myself up so we could get to the meeting. The meeting! | could not believe
he was expecting me to go to a meeting! | did not know how | was going to
face people. He answered that for me. He said if | dare tell my mother he
would take care of her. | asked him what that meant and he said he would
hurt her terribly. At this point | guess | was in shock.

All | could think of was my mother. She would be so hurt by this. | also
know the rage she would feel. How could | tell her? He would hurt her and |
could not let that happen. So, | kept my mouth shut. Back in those days you
did not hear of things like this. Not in my life anyway. | held it together,
keeping this dark ordeal from everyone. My sports, my grades, my whole
world seemed upside down. | could not focus on anything. | was now afraid
of everything. | suppose | was suffering from what is referred to now as
PTSD. Everything in my life changed. My mother noticed almost
immediately that something was wrong. Since she did not know she
thought is was because of my boyfriend. My boyfriend thought my feelings
for him changed and they had. | felt dirty and cheap. How could | continue
being with him after what happened? | was able to hide my feelings after a
bit and act like all was well. Then it happened...again.

This time he threatened me and made me get in his car. There were people
around at the time and | really had no choice. This time he drove me to a
different spot and took me. | Knew there was no sense in screaming or
crying because | would get the same treatment. The slapping, the punching
the pain. When he was finished, we got in his car and he started driving
 

Case 20-10343-LSS Doc 4986 Filed 05/25/21 Page4of5

back to the BSA office. He took a wrong turn, or so | thought, and we pulled
up to an apartment. He took me by my arm and dragged me into an
apartment where his friend was waiting. | immediately started screaming

 

| am not sure how | did it, but their attention was off me for a split second
and | ran to the door. | grabbed what | could to cover up with, a sheet
maybe and a long shirt. | thank God to this day for getting me out of there. |
ran to the BSA office which was only a couple blocks away. There were
people already there and asked me where my things were and | told them |
had argued with my boyfriend. Yet another lie from me. These things
happened to me 6 times | know of for sure. There were times when | am
sure my soda had something in it because | would pass out and wake up
knowing something has happened.

At 17 years old | felt like life was not worth it. Why continue this and keep it
to myself, but | did. My mother decided to take a short vacation thinking it
may help me so she went to Florida and | followed shortly thereafter when
school had a break. Before | left | told my boyfriend it was over. | also
walked away from the BSA praying he did not find us. | knew with mother
being away for a while he could not hurt her.

Life for me has been a series of horrible choices. Alcohol,drugs,and very
poor choices of men. For a very long time | would not even speak to a man
for fear he would hurt me. All of this because of what | went through with
the Boy Scouts Of America. Therapy, well some helped, while some did
not. | never really settled what was in my brain and my heart. | could never
have children. | have wonder if the abuse caused it. | will never know.
 

Case 20-10343-LSS Doc 4986 Filed 05/25/21 Page5of5

What | do know is Sexual Assault of any kind is horrific. For a young
vulnerable person it sets the stage for the rest of their lives. | put most of
this in the deepest part of me, not wanting it to surface. Then along came
this case against the BSA. | am reliving it again. Its difficult and it is sad. My
mother passed never knowing about this dreadful time. | told no one for
years. Now a total of 5 people know. This includes a therapist from long
ago. For years, that boy | mentioned, thought he had done something
wrong. | finally told him.

None of this is easy on any of the survivors of the BSA. | pray daily there is
some kind of resolution made for those who were put through this.

| want to thank you for your time. | may have elaborated a bit much but |
wanted to tell you my story and now that | have | feel relieved.

   
